Citation Nr: 0638168	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1986 
to September 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that assigned a 10 percent disability rating for 
right knee strain, after granting service connection for the 
same.  By a rating action dated in November 2003, the 10 
percent rating assigned to the veteran's right knee 
disability was increased to 20 percent, effective from August 
2001(date of claim).  

The record shows that the veteran filed a request for a 
personal hearing at the RO before a Veterans Law Judge.  Such 
a hearing was scheduled on August 25, 2006.  The veteran 
failed to report for his scheduled hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last afforded a VA examination in July 2005.  
A review of the record shows that the veteran underwent right 
knee surgery since that examination.  Specifically, a right 
knee arthroscopic ACL reconstruction with autograft hamstring 
was performed in April 2006.  Subsequent treatment records 
make reference to some improvement.  However, there is also 
evidence that the veteran hyper-extended his right knee when 
he fell in July 2005, and that he was experiencing increased 
pain and instability.  In view of the foregoing and because 
governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment as well as to 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim, a remand for a new VA examination is 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 
(2006); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records from 
July 2006 to present and associate with 
claims file.

2.  After completion of the above, 
schedule the veteran for a VA examination 
to determine the nature and severity of 
his right knee disability.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected right knee 
disability including, but not limited to, 
loss of range of motion, instability, 
subluxation, and ankylosis.  Any indicated 
studies, including an X-ray study, and 
range of motion testing in degrees should 
be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups; and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
this is not feasible, the examiner should 
so state.

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
of the scheduled examination was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new medical evidence and 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



